Citation Nr: 1111625	
Decision Date: 03/23/11    Archive Date: 04/05/11

DOCKET NO.  94-13 765	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to service connection for a left knee disability, to include as secondary to service-connected duodenal ulcer disease.  

2.  Entitlement to service connection for a psychiatric disability, to include as secondary to service-connected duodenal ulcer disease.  

3.  Entitlement to an effective date earlier than November 15, 1991, for the award of a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney




WITNESSES AT HEARINGS ON APPEAL

Veteran and his sister and brother-in-law


ATTORNEY FOR THE BOARD

N. Kroes, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1953 to July 1955.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a January 1993 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California, and a February 2000 rating decision of the RO in Buffalo, New York.

In a decision dated in August 2001 the Board denied the claims of entitlement to an effective date prior to November 15, 1991, for the award of a TDIU, and entitlement to service connection for a left knee disability.  The Board's action also reopened and remanded the claim of entitlement to service connection for a psychiatric disorder.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In December 2002, the Court issued an Order that vacated that portion of the Board's decision that denied an earlier effective date for a grant of a TDIU and denied service connection for a left knee disorder, and remanded those issues to the Board for re-adjudication in light of the Veterans Claims Assistance Act of 2000 (VCAA).

The Secretary appealed the December 2002 Court Order to the United States Court of Appeals for the Federal Circuit (Federal Circuit), and in May 2004, the Federal Circuit vacated the Court's December 2002 Order and remanded the case, so that the Court could take due account of the rule of prejudicial error, consistent with Conway v. Principi, 353 F.3d 1369 (2004).

In an Order dated in July 2004, the Court again vacated that portion of the Board's August 2001 decision that denied an earlier effective date for a grant of a TDIU and denied service connection for a left knee disability, and again remanded those issues for compliance with the VCAA.

The reopened claim of entitlement to service connection for a psychiatric disability, which was remanded by the Board in August 2001, was not the subject of the Court Order.  However, further appellate action by the Board was delayed by proceedings at the Court.

The Board remanded the claims to the RO in November 2008 for actions in compliance with the Court's Order.  The case was returned to the Board and in July 2009, the Board remanded the claims so that the Veteran could be afforded a personal hearing. 

In August 2009, the Veteran testified during a videoconference hearing before the undersigned.  The Veteran had previously offered testimony during a hearing before the RO in March 1992.  Transcripts of those hearings are of record.  

A specialist's opinion was obtained and a copy was sent to the Veteran in March 2010 and his attorney in December 2010 along with letters notifying them that they had 60 days to review the opinion and send any additional evidence or argument they wished to submit.  The Veteran submitted additional argument; however, no evidence was received during the 60 day period.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).



FINDINGS OF FACT

1.  The Veteran's statements that he had left knee symptomatology beginning during service and use of medication for a service-connected disability caused him to be involved in a motor vehicle accident are not credible.  

2.  Degenerative joint disease of the left knee was first diagnosed many years after the Veteran's discharge from service, and the competent evidence on the question of whether there exists a medical nexus between the Veteran's current degenerative joint disease and service or a service-connected disability weighs against the claim.

3.  The Veteran's statement that he was raped during service is not credible. 

4.  The Veteran was diagnosed in service with a personality disorder.

5.  A psychiatric disability other than personality disorder was not diagnosed until many years after the Veteran's discharge from service, and the competent evidence on the question of whether there exists a medical nexus between any current psychiatric disability and service or a service-connected disability weighs against the claim.

6.  Service connection for duodenal ulcer disease was awarded by a January 1988 rating decision; that same month the Veteran submitted a statement indicating that he was totally disabled, thus raising a claim for a TDIU.

7.  Prior to November 15, 1991, service connection was in effect only for duodenal ulcer disease, rated as 20 percent disabling (since October 24, 1984, the date entitlement to service connection was awarded).

8.  The preponderance of the evidence is against a finding the service-connected duodenal ulcer disease rendered the Veteran unable to secure or follow a substantially gainful occupation prior to November 15, 1991. 


CONCLUSIONS OF LAW

1.  The criteria for service connection for left knee disability, to include as secondary to service-connected duodenal ulcer, are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5103, 5103A, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309(a), 3.310 (2010).

2.  The criteria for service connection for a psychiatric disability, to include as secondary to service-connected duodenal ulcer, are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5103, 5103A, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309(a), 3.310 (2010).

3.  The criteria for an effective date earlier than November 15, 1991 for the award of a TDIU have not been met.  38 U.S.C.A. §§ 5110, 5107 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 3.400, 4.16 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

The VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2010)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

The notice requirements of the VCAA require VA to notify the claimant of any evidence that is necessary to substantiate the claim, as well as the evidence VA will attempt to obtain and which evidence he is responsible for providing.  38 C.F.R. § 3.159(b) (2010).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  See Pelegrini, 18 Vet. App. at 121.

In this case, the service connection claims on appeal were decided prior to the enactment of the VCAA.  Thus, it was impossible for VA to have met the duty prior to initial consideration of the claims.  However, the Veteran was provided proper VCAA notice in subsequent notification letters.  More recently, in February 2009, the RO provided notice to the Veteran explaining what information and evidence was needed to substantiate the claims for service connection (to include on a secondary basis) and the claim for an earlier effective date, what information and evidence must be submitted by the appellant, and what information and evidence would be obtained by VA.  This letter also provided the Veteran with information pertaining to the assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman.  The Veteran was also asked to provide evidence of his alleged in-service assault to include sources of information and evidence such as police reports, medical treatment records for assault or rape, and supporting statements from individuals whom he discussed the incident.  The claims were last readjudicated in April 2009.  

Moreover, the Veteran is challenging the effective date assigned following the grant of a TDIU.  In Dingess, the United States Court of Appeals for Veterans Claims (Court) held that in cases in which service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess, 19 Vet. App. at 490-91; see also 38 C.F.R. § 3.159(b)(3)(i) (2009).  Thus, because the notice that was provided before service connection was granted was sufficient, VA's duty to notify in this case has been satisfied.  See generally Turk v. Peake, 21 Vet. App. 565 (2008) (where a party appeals from an original assignment of a disability rating, the claim is classified as an original claim, rather than as one for an increased rating); see also Shipwash v. Brown, 8 Vet. App. 218, 225 (1995); see also Fenderson v. West, 12 Vet. App. 119 (1999) (establishing that initial appeals of a disability rating for a service- connected disability fall under the category of "original claims").

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file include some of the Veteran's service treatment records, VA treatment records and examination reports, private treatment records, Social Security Administration (SSA) records, lay statements and hearing testimony.

VA provided with hearings before the RO and the undersigned Acting Veterans Law Judge.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that the provisions of 38 C.F.R. § 3.103(c)(2) require that the hearing officer/Veterans Law Judge who chairs a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the Veteran had an RO hearing in March 1992.  At that time, the only issue on appeal was service connection for a left knee disability.  It is clear from the hearing transcript that the Veteran understood the issue on appeal.  At that time, he discussed that medication he was taking for his gastrointestinal disorder had caused him to be drowsy and have a car accident while driving.  At the Board hearing, the undersigned specifically stated the issues on appeal, to include addressing the secondary service-connection aspect of the claim.  See Transcript on page 2.  Additionally, the Board notes that the Veteran has been represented by counsel since 1993.

While neither the hearing officer nor the undersigned "suggest[ed] the submission of evidence that may have been overlooked, "the Board finds that (1) it was not necessary in this case and (2) the Veteran has not been prejudiced by this.  As to the issues for service connection, it is clear that the Veteran is aware of the evidence necessary to substantiate his claims.  He alleges that he sustained a left knee injury in service or sustained an injury after service while on medication for a service-connected disability.  As to the psychiatric disorder, he alleges he developed a psychiatric disorder in service or as a result of the service-connected disability.  All the evidence needed to award service connection for both disabilities is in the claims file.  These issues mostly rest on the Veteran's credibility, which will be discussed in more detail below.  Thus, even if the hearing officers (including the undersigned) had suggested the Veteran submit additional evidence, it would not have assisted the Veteran in connection with the two claims for service connection due to the Board's finding that the Veteran is not a credible historian, and his statements and testimony will be accorded no probative value.  The same analysis applies to the claim for an earlier effective date for a TDIU, as this issue also mostly rests on the Veteran's credibility.  

Further, neither the Veteran nor his representative has asserted that VA failed to comply with the provisions of 38 C.F.R. § 3.103(c)(2) nor identified any prejudice in the conduct of the RO and Board hearings.  As such, the Board finds that, consistent with Bryant, the hearing officers complied with the duties set forth in 38 C.F.R. § 3.103(c)(2), and that the Board can adjudicate the claims based on the current record.

As noted in the Introduction, the Board remanded these claims in November 2008 for additional development and adjudicative action consistent with a December 2002 Court order.  This included providing the Veteran with VCAA notice and a VA examination.  A VCAA letter was sent in February 2009.  The VA examination was provided in April 2009.  When the case came back the Board in July 2009, it remanded it again because the Veteran asked for a hearing before the Board.  This was completed in August 2009.  Following the hearing, the Board obtained a specialist's opinion because it found that the April 2009 VA psychiatric examination did not fully comply with the November 2008 remand instructions.  The specialist's opinion was received in February 2010, and the Board finds that it complied with the November 2008 remand instructions.  Specifically, she answered the questions asked and provided rationales for her opinions.  In sum, the Board finds that both the instructions in the November 2008 and February 2009 Board remands have been completed.  Dyment v. West, 13 Vet. App. 141, 146- 47 (1999); D'Aries v. Peake, 22 Vet. App. 97 (2008) (substantial compliance, not strict compliance, is required under Stegall).

As to obtaining a specialist's opinion, a copy was sent to the Veteran in March 2010 and his attorney in December 2010 along with letters notifying them that they had 60 days to review the opinion from the dates of the letters and send any additional evidence or argument they wished to submit.  (A copy of the March 2010 notice to the Veteran was not sent to the Veteran's representative; hence, the reason for the subsequent December 2010 notice to the representative.)  The Veteran submitted additional argument; however, no evidence was received during the 60-day period.  The Veteran's representative did not submit any additional argument or evidence during the 60-day period.  These notices were in compliance with the Board's procedures.  See 38 C.F.R. § 20.903 (2010).

As discussed above, the Veteran was notified and aware of the evidence needed to substantiate his claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Veteran was an active participant in the claims process by providing evidence and argument and presenting for VA examinations.  Thus, he was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notices is not shown to have any effect on the case or to cause injury to the Veteran.  Therefore, any such error is harmless and does not prohibit consideration of these matters on the merits.  See Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

At the outset, the Board notes that some of the Veteran's service treatment and personnel records are not available for review, and were likely destroyed in an accidental fire at the National Personnel Records Center in 1973.  The Board is aware that in such cases VA has a heightened duty to explain its findings and conclusions and to consider carefully the benefit-of-the doubt rule.  Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The Board's analysis of the Veteran's claims has been undertaken with these heightened duties in mind.

In this case, the Board will also address the Veteran's credibility at the outset as the Veteran's credibility will have an impact on all of the claims at issue.  After a review of the available evidence, the Board finds the Veteran's statements regarding the symptoms and causes of a left knee disability and psychiatric disability, the cause of his 1961 motor vehicle accident, and his report of sexual assaults occurring during service to be lacking credibility.  The reasons for this determination follow.

Over the course of this appeal, the Veteran has provided multiple inconsistent statements.  For example, in a 2010 statement the Veteran reported that he was never raped prior to service.  In contrast, in a March 2007 statement, he wrote that during childhood he "was raped by those seven boys who was about the age I was ... and they did something to me something you would call rape."  During a March 1992 RO hearing, the Veteran reported that he had problems with his left knee in the Army in 1953 after a fall.  Yet in September 1999, the Veteran told a VA examiner that he had no problems with his knees while on active duty.

Medical examiners have also pointed out problems with the Veteran's credibility.  In June 1972, an examiner described the Veteran's story as "rambling, disconnected, unrealistic and technicolored by his warped and dramatic accounting."  He described the Veteran's mental processes as chaotic, disorganized, bizarre, and hysterical and called his statements "unreliable."  In July 1981, an examiner noted that it was difficult to get a good history from the Veteran.  He added that the Veteran did not cooperate during the examination.  For example, he stated the Veteran maintained a fairly rigid posture in his back "but he bends over to pick up an object fairly well having a range about 65 degrees."  He found the Veteran's claim of loss of motion in the neck to be "entirely voluntary."  

In February 2005, a VA examiner noted that it was exceptionally difficult to interview the Veteran as he not only rambled at great length about topics of limited relevance to the current situation, but such conversation also appeared to be diversional at times.  The examiner also noted that there were significant discrepancies between the information the Veteran provided to the examiner and what was contained in previous reports, in the form of both explicit contradictions and omissions of information.  The examiner described the Veteran as a historian of apparently limited credibility.  In April 2009, a VA examiner noted that from sentence to sentence the Veteran would contradict himself, and it was not possible to have him reconcile such information, as he would simply begin a tangential, associational and rambling discourse about something else.  He stated the Veteran was a historian of limited credibility.

When multiple clinical professionals from all areas of medicine question the credibility of the Veteran's history and symptom presentation during various examinations, the Board cannot help but find that its conclusion that the Veteran is not credible has been validated by professionals who have had an opportunity to see the Veteran, hear his story and complaints, and make informed clinical findings based upon the face-to-face examination.  The number and type of complaints by professionals is remarkably consistent throughout the record.  

Given the above, the Board finds the Veteran's statements when seeking benefits to be incredible.  

A.  Service Connection

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2010).  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).  A disability that is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310(a).  Secondary service connection may also be established for a nonservice-connected disability which is aggravated by a service connected disability.  In such an instance, the veteran may be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  38 C.F.R. § 3.310(b); see Allen v. Brown, 7 Vet. App. 439, 448 (1995).

Moreover, where a veteran served continuously for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and degenerative arthritis or psychoses becomes manifest to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1131, 1133 (West 2002); 38 C.F.R. §§ 3.307, 3.309.

To prevail on the direct service connection, generally, there must be competent and credible evidence of (1) a current disability, (2) in-service occurrence or aggravation of a disease or injury; and (3) a nexus between an in-service injury or disease and the current disability.  See generally Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

1.  Left Knee Disability

The Veteran asserts that he has a current left knee disability that began during service, or that is secondary to service-connected duodenal ulcer disease.  Specifically, he contends that medication taken for ulcer disease caused him to become drowsy, resulting in a motor vehicle accident in the early 1960s, where he injured his left knee.  

The Board notes that left knee problems are not shown until many years after the Veteran's separation from service, which weighs against a claim for service connection on a direct basis.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000) (service incurrence may be rebutted by the absence of medical treatment of the claimed condition for many years after service).  The Veteran separated from service in 1955, and no treatment or complaints for any left knee pathology are shown until June 1961, when a motor vehicle accident report reflects that the Veteran had a sore left knee at that time.  

In November 1970, the Veteran was examined in connection with a claim for benefits with SSA.  At that time, the Veteran reported that while working as a chef at a hotel in March 1969, he slipped and fell cutting his head and injuring his low back and left knee.  He complained of persistent pain in the left knee ever since falling at the hotel.  The Veteran had a foreign body in the left knee, possibly a subcutaneous fibroma.  A left knee x-ray in December 1971 was reportedly normal.  

The Board notes that while the Veteran filed a VA compensation claim in 1980 (for ulcer and mental disorders), he made no mention of any knee injuries or problems during service or thereafter.  Instead, in a statement made in connection with his 1980 claim, the Veteran reported that he hurt his knee in an accident in 1962 (it appears that he is referencing the 1961 motor vehicle accident); he indicated that medication he was taking caused the accident.  His silence as to the in-service left knee injury, when otherwise providing information having the purpose of advancing a claim, constitutes negative evidence, which weighs against a finding that the Veteran sustained a knee injury in service; otherwise, he would have made that allegation at the time of the 1980 claim.  

At a VA orthopedic examination in July 1981, the Veteran reported having a severe motor vehicle accident in 1962, where he hurt his left knee.  At that time the examiner noted that it was difficult to get a good history from the Veteran.  X-rays in 1981 showed minimal degenerative changes in the left knee at that time.   

During the Veteran's March 1992 RO hearing, he reported that he had problems with his left knee in the Army in 1953 after he fell.  He noted that his knee was subsequently bruised, he limped, and he was put in the hospital for an infection.  The Veteran testified that he was weak in the knee from service until the 1961 motor vehicle accident.  It was his belief that medications he was taking for his ulcer caused him to lose consciousness, resulting in the motor vehicle accident.  He submitted a copy of a page from the Physician's Desk Reference indicating that one of the medications he was taking may cause drowsiness.  

The Veteran was afforded a VA joints examination in September 1999.  During that examination, the Veteran reported that he had no problems with his knees while on active duty.  He also stated that in 1961, he became sleepy while driving and eventually fell asleep at the wheel and hit a utility pole.  He stated that he injured both knees in this accident.  The examiner diagnosed post-traumatic degenerative joint disease of both knees.  

In an addendum to the September 1999 report, the examiner diagnosed degenerative joint disease of both knees, as well as Pellegrini-Stieda disease of the left knee or calcification of the medial collateral ligament.  The examiner again noted that during the Veteran's tour of duty, he had no history of knee problems or any evidence of any trauma to either knee.  He also noted the post service 1961 motor vehicle accident.  The examiner stated that he could find no connection between the Veteran's active duty or mention of the knee trauma on review of the medical records from the hospital following the motor vehicle accident.  Therefore, it was the examiner's opinion that the degenerative joint disease was idiopathic and considered to be due to normal wear and tear on the joints.  

None of the above probative and credible evidence indicates that the Veteran had a left knee disability during service, as a result of service, or secondary to a service-connected disability.  In fact, after reviewing the evidence, a VA examiner opined that the left knee degenerative joint disease was idiopathic and was considered to be due to normal wear and tear on the joints.  

The lay statements in this case (on their face) do indicate that the Veteran may have a left knee disability directly related to an injury during service.  However, when scrutinizing the lay statements under the entirety of the evidence, the Board finds that the lay statements in favor of the Veteran's claim are outweighed by the evidence and other lay statements, including the Veteran's own statements against interest, when he attributes his left knee disability to the post service motor vehicle accident.  Statements against interest tend to be highly reliable, which is why the Board has accorded more probative value to that admission.  Cf. generally Federal Rule of Evidence 804(b)(3); see also Del Rosario v. Peake, 22 Vet. App. 399, 408 (2009) ("[T]he logic of Rule 804(b)(3) of the Federal Rules of Evidence governing statements against interest appears to weigh in favor of the Board's reliance on such statements.").  

The Board notes that the Veteran is not shown to possess any specialized training in the medical or pharmaceutical field to provide a competent medical opinion regarding the effects of medication or the etiology of musculoskeletal disabilities.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  

As noted above, the Board finds the Veteran's statements to be lacking credibility.  Specific to this issue, the Veteran's statements regarding the onset of his left knee problems are conflicting.  While the Veteran asserted at his RO hearing in March 1992 that he had problems with his left knee in the Army, earlier statements by the Veteran are inconsistent with this statement.  For example, while being examined in November 1970 in connection with a claim for benefits with SSA, the Veteran reported that while working as a chef at a hotel in March 1969 he slipped and fell cutting his head and injuring his low back and left knee.  He complained of persistent pain in the left knee ever since falling at the hotel.  Even after the RO hearing testimony the Veteran admitted that the onset of his knee problems was after his service.  During a VA joints examination in September 1999, the Veteran reported that he had no problems with his knees while on active duty.  He also stated that in 1961 he became sleepy while driving and eventually fell asleep at the wheel and hit a utility pole.  He stated that he injured both knees in this accident.  Hence, the Veteran's own statements against interest do not demonstrate a left knee injury during service or symptoms associated with left knee problems beginning during service and continuing to the present.  

In going through the SSA records, it is clear that the Veteran is attributing a left knee disability to an incident that occurred after service.  The Board finds as fact that the Veteran did not injure his left knee in service.  Thus, to the extent that he has alleged such injury, it is rejected as entirely not credible.

The Veteran also contends that medication taken for a service-connected disability caused him to become drowsy, which led to a motor vehicle accident in which he injured his left knee.  The Veteran is competent to report feeling drowsy when taking medication.  Even assuming the Veteran is competent to attribute his drowsiness the day of the accident to his medication, as noted above, the Veteran's credibility is found to be lacking.  Thus, his statements regarding the cause of the 1961 motor vehicle accident are afforded no weight.  

For the reasons discussed above, the Board concludes that the medical evidence is of greater probative value than the Veteran's allegations regarding his left knee, particularly when the Board accords no probative value to these allegations. 

In sum, the Board finds that the preponderance of the evidence indicates that the Veteran did not have a left knee disability during service or for many years thereafter, and the current left knee disability is not etiologically related to his active service.  The preponderance of the evidence is also against a finding that a current left knee disability was caused or aggravated by a service-connected condition.  Accordingly, service connection for left knee disability is not warranted on any basis.

In reaching the conclusion above, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).

2.  Psychiatric Disability

The Veteran asserts that he has a psychiatric disorder as a result of harassment and being raped during service.  The Veteran has also reported incidents of rape prior to service and after service, while serving time in the brig for engaging in homosexual acts.  

One of the Veteran's assertions is that he has posttraumatic stress disorder (PTSD).  Establishing service connection for PTSD requires: (1) medical evidence diagnosing PTSD; (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f); see also Cohen v. Brown, 10 Vet. App. 128 (1997).

On July 13, 2010, VA published a final rule that amended its adjudication regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the occurrence of the required in-service stressor.  See 75 Fed. Reg. 39843 (July 13, 2010), and 75 Fed. Reg. 41092 (July 15, 2010) (correcting the effective and applicability dates from July 12, 2010 to July 13, 2010).  The revisions apply to, among others, claims appealed before July 13, 2010, but not yet decided by the Board.  The amendment of 38 C.F.R. § 3.304(f) eliminates the requirement for corroborating evidence of the claimed in-service stressor if it is related to the Veteran's "fear of hostile military or terrorist activity."  As the Veteran's alleged stressors are not related to fear of hostile military or terrorist activity, the amendment is not applicable in this case.  

Most of the Veteran's service treatment records could not be obtained.  However, the Veteran was seen for a psychiatric consultation in March 1955, shortly before his separation from service.  After examination, the Chief of Psychiatry and Neurology Services at Fort Benning, Georgia, diagnosed passive dependency reaction in an individual with obvious feminine identifications, fear of masculine assertiveness and inability to become closely involved with other people.  The examiner felt that this condition existed prior to service.   

After service, the Veteran has been diagnosed with various psychiatric disorders.  The first post-service diagnoses shown in the record are diagnoses of undifferentiated schizophrenia, probable homosexuality, and "? acute psychoses" in October 1960.  Subsequently, the Veteran has been diagnosed with schizophrenic reaction (June 1972); hysterical personality disorder with conversion symptoms (February 1981); dysthymic disorder (December 1987); mild anxiety (November 1993); borderline personality disorder and anxiety disorder / depression (January 1994); chronic PTSD, major depression with psychotic features, and gender identity disorder with history of bisexual behavior (January 1994); and dysthymia (March 1994).  

In letters received in 1992, the Veteran's sister reported that when he returned from the Army the Veteran was sick, thin, depressed, and sad.  The Veteran's brother stated that the Veteran seemed depressed after service.  Letters were received from other family members as well; however, these letters did not include discussion of observations made during or shortly after service.  Instead, they focused on more current situations such as what they perceived to be the Veteran's current diagnoses and his beliefs and accomplishments.  

The Veteran was afforded a VA examination in February 2005.  After noting the relevant history and interviewing the Veteran, the examiner stated that the Veteran appeared to suffer from borderline personality disorder, as well as possibly some form of anxiety disorder to include the possibilities of PTSD or anxiety disorder, NOS (not otherwise specified).  The examiner felt it was impossible to determine with any degree of certainty if the Veteran suffered a psychiatric disorder prior to entering the military service, as he provided an account of his history that contradicted not only itself, but also previous accounts provided to others.  It was clear to the examiner that prior to entering the service the Veteran suffered the type of trauma that is known to cause, or predispose people to suffer significant forms of psychopathology, including the type the Veteran had apparently suffered for some time.  

The examiner stated that if the Veteran's account of sexual and social traumatization endured in the military are confirmed to be true, it is much more likely than not that such events aggravated, or potentiated the emergence of, his emotional/psychiatric problems.  It seemed clear to the examiner that whatever transpired in the military was much more likely than not to not be the sole or proximate cause of the Veteran's psychological problems, as by his own account these began to emerge as early as his adolescence, if not earlier.  

In a December 2007 VA neuropsychology consultation note, a psychologist stated that the Veteran clearly suffered from symptoms of depression and anxiety, at least part of which, if not all of which, appear to be due to his past history of trauma.  Incidents of trauma noted in the report included at least two sexual traumas while in the military and one instance of sexual trauma as a teenager.  In a January 2008 VA psychology progress note, a psychologist stated that it seems clear from a clinical point of view that the Veteran did not suffer from pre-existing psychiatric complaints prior to his entering the Army.  He also noted a "cause-and-effect relationship" between the Veteran's symptoms and certain incidents in service; noting that the symptoms abated when he was in a different job in the Army and then reappeared when the Army attempted to discharge him irregularly for alleged homosexuality.   

The Veteran was afforded another VA examination in April 2009.  The examiner noted that from sentence to sentence the Veteran would contradict himself, and it was not possible to have him reconcile such information, as he would simply begin a tangential, associational and rambling discourse about something else.  After noting the relevant history and interviewing the Veteran, the examiner diagnosed anxiety disorder on Axis I and borderline personality on Axis II.  The examiner opined that it appeared at least 50 percent probable that there was at least some degree of social and psychological maladjustment at the time the Veteran was in service.  He felt that there was no way, short of surmise or conjecture, to determine if a disorder clearly and unmistakably existed prior to the Veteran's entrance into active duty.  The examiner commented that he agreed with the February 2005 examiner that it did seem clear that whatever transpired in the military is much more likely than not to not be the sole or proximate cause of the Veteran's psychological problems, as by his own previous accounts these began to emerge as early as his adolescence, if not earlier.  

An expert opinion was obtained from the Clinical Director of Mental Health Trauma Services for a VA healthcare system in February 2010.  The claims file was reviewed.  The examiner pointed out that during service the Veteran was essentially diagnosed with immature personality, and found to be so far free from mental disease, disorder and derangement so as to be able to tell right from wrong.  Citing to the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV) Text Rewrite (TR), the examiner explained that the particular diagnosis the Veteran had during service is no longer used; however, personality disorders are defined in part as having their onset in adolescence or early adulthood.  She noted the Veteran joined the service when he was 23 years old, which was outside the range for characteristic onset of a personality disorder.  Applying the Perley-Guze Review of Somatoform Symptoms to the Veteran's complaints, the examiner also found that the Veteran clearly meets the current criteria for undifferentiated somatoform disorder.  The examiner noted repeated presentation to VA with complaints that treating physicians found were not fully explained by the observed medical condition.  The historical diagnoses listed above were also noted by the examiner.

Regarding the Veteran's reports of being told he looked like a girl and being called names, teased, and laughed at, the examiner stated that such behavior is considered sexual harassment and qualifies as military sexual trauma (MST).  However, according to the examiner, the sexual harassment does not qualify as a stressor for diagnosing PTSD.  The examiner also pointed out that in 1982, the Veteran reported seeing two white men get raped (during his time in the brig), but made no reference to his sergeant allegedly raping him during basic training until 1994.  According to the examiner, the available records did not reflect any PTSD symptoms for more than 40 years.  The examiner also pointed out that the Veteran was raped prior to his service.  

In conclusion, the examiner stated that the Veteran undoubtedly met the criteria for undifferentiated somatoform disorder and it was likely that the first symptoms appeared in adolescence as documented by the psychiatrist in 1955.  Thus, she opined that undifferentiated somatoform disorder was not etiologically related to the Veteran's active duty service.  The examiner also noted that stress does not impact the course of somatization disorder.  As such, she opined that the Veteran's mental illness did not undergo a permanent increase in severity as a result of his service.  

Given the above, the Board finds that the Veteran's statements regarding being raped during service are not credible.  There are many reasons to doubt the veracity of the Veteran's statements, which have been outlined above.  In addition, the Veteran's account of what happened during service has progressively changed since he started filing claims for benefits.  In February 1981, the Veteran stated that he was raped while serving time in the brig after his release from active service.  In March 1981, the Veteran reported that he had suffered since the day he was accused of letting a man have anal sex with him.  Then, in January 1994, the Veteran reported that during basic training he was raped.  Essentially, as his claims have been denied, the Veteran's story has progressed.  

In addition, the Veteran's story is not consistent.  For example, during a September 1999 social survey, the Veteran stated that he was harassed and badgered during basic training and was later charged with having homosexual experiences.  He does not mention any rape during service.  This is in keeping with his original account of his service experience (but not later accounts).  This version of events-that the Veteran was harassed but not raped during service-is found to be the most credible version of events.  This was the Veteran's contention when he filed his first claim for service connection for a mental condition and is the version he has reverted to in the future.  It is noted that the medical evidence reflects that the alleged sexual harassment during service does not qualify as a stressor for diagnosing PTSD.  

The Board also recognizes that since his first claim, the Veteran has asserted that he was raped in the brig.  However, his time in the brig was after his active service and any injury or event that occurred during his time in the brig cannot be used as a basis for a claim for VA benefits.  See 38 C.F.R. §§ 3.303, 3.304.  

Only one medical professional has diagnosed the Veteran with PTSD and that was in 1994.  The Veteran has been examined multiple times since and has not been diagnosed with PTSD.  The Board recognizes that the requirement that a current disability be present is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  It is unclear upon which stressor the diagnosis of PTSD was rendered in 1994.  The examiner noted that the Veteran was raped at age 15 and at age 18, during basic training, and while serving time in the brig after his discharge from service.  Even assuming that the diagnosis was based on the Veteran's allegations of rape during service, any claim for service connection for PTSD based on this alleged stressor must fail as the Board has found the Veteran's statements regarding being raped in service to be incredible.  As such, service connection for PTSD is not warranted.  

A veteran will be considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by such service.  38 C.F.R. § 3.304(b).  To rebut the presumption of sound condition under section 1111, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  VAOPGCPREC 3-2003 (July 16, 2003).

In this case, the Veteran is presumed sound at entry regarding his mental state.  The only psychiatric disorder shown to be diagnosed during service was passive dependency reaction in an individual with obvious feminine identifications, fear of masculine assertiveness and inability to become closely involved with other people.  According to the February 2010 VA expert opinion, this diagnosis is from the DSM-I and classified under Immature Personality.  Congenital or developmental defects, refractive error of the eye, personality disorders and mental deficiency as such are not diseases or injuries within the meaning of applicable legislation.  38 C.F.R. § 3.303(c) (2010).  Thus, service connection cannot be awarded for the personality disorder diagnosed during service.  

Additionally, there is no competent evidence that the personality disorder was subjected to a superimposed disease or injury which created an additional disability.  See VAOPGCPREC 82-90 (July 18, 1990) (cited at 55 Fed. Reg. 45,711) (Oct. 30, 1990) (service connection may not be granted for defects of congenital, developmental or familial origin, unless the defect was subject to a superimposed disease or injury).  Thus, service connection on this basis cannot be granted.

Going back to the presumption of soundness, the Veteran is presumed to be sound when he entered service.  In the February 2010 medical expert opinion, the examiner stated that it was more likely than not that somatoform disorder existed prior to service.  The Board does not find that this is clear and unmistakable evidence that the disability existed prior to service.  Thus, the Board finds it cannot rebut the presumption of soundness, and will consider service incurrence only.

While additional psychiatric disabilities were diagnosed years after the Veteran's separation from service, the evidence reflects that these disabilities are not related to service.  For example, in December 2007 a VA psychologist noted that the Veteran clearly suffered from symptoms of depression and anxiety, at least part of which, if not all of which, appear to be due to his past history of trauma.  The incidents of trauma listed in the report include two instances of sexual trauma during service and one instance as a teenager.  As noted above, the Board finds the Veteran's statements of in-service trauma as incredible and any trauma while serving time in the brig after service cannot serve as the basis for VA benefits.  Hence, any current psychiatric disability diagnosed and related to his service based on his statements that he was sexually assaulted during service are of no probative weight.

Ultimately, the medical evidence shows a personality disorder during service and no other psychiatric problems until 1960 - approximately five years after his separation from service.  The Veteran's reporting of events and symptoms are simply not credible.  It is recognized that the Veteran has submitted statements made by his friends and relatives regarding his psychiatric state during and shortly after service; however, none of the friends and relatives are shown to be medical professionals competent to differentiate between symptoms of a personality disorder and symptoms of an acquired psychiatric disorder.  As such, the evidence reflects that the Veteran did not develop a psychiatric disorder (other than a personality disorder) until years after his active service.  

The Board recognizes that after a historical review of the evidence, a VA expert rendered a diagnosis of undifferentiated somatization disorder and found that it more likely than not pre-existed service.  However, the evidence is against a finding that the Veteran has undifferentiated somatization disorder as a result of his service.  Importantly, this condition was not diagnosed during service or for many years thereafter.  In fact, the diagnosis was rendered more than 50 years after the Veteran's separation from service and only after a review of post-service evidence.  There is simply no evidence that a somatization disorder is related to the Veteran's service, and, in fact, there is evidence that it is not related to service.  In the February 2010 expert opinion, she stated that it was more likely than not that undifferentiated somatoform disorder was not etiologically related the Veteran's service.  She noted that somatization disorders have a specific course that is not influenced by stress.  There is no competent evidence to refute this opinion, and the examiner provided a rationale for her opinion.  

As to secondary service connection, the examiner also noted that undifferentiated somataform disorder is not known to be caused by any medical condition, including ulcers, and that such disability is a psychiatric disorder.  Thus, there is no competent evidence that the Veteran's service-connected gastrointestinal disorder caused the psychiatric disorder.

The Board concludes that the medical evidence is of greater probative value than the Veteran's allegations regarding psychiatric disability. 

In sum, the Board finds that the preponderance of the evidence indicates that the Veteran had a personality disorder during service, was not raped during service, and did not have any other acquired psychiatric disability during service or for many years thereafter.  The preponderance of the evidence is also against a finding that any current psychiatric disorder is related to service or a service-connected disability.  Accordingly, service connection for a psychiatric disability is not warranted on any basis.

In reaching the conclusion above, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz, 274 F.3d at 1364 (Fed. Cir. 2001); Gilbert, 1 Vet. App. at 55-57.

B.  Earlier Effective Date of TDIU

A specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid to any individual under the laws administered by VA.  38 U.S.C.A. § 5101(a) (West Supp. 2010); 38 C.F.R. § 3.151(a) (2010).  The term "claim" or "application" means a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p) (2010).  

Under 38 C.F.R. § 3.155(a), the Veteran or a representative of the Veteran can file an informal claim by communicating an intent to apply for one or more VA benefits.  See also 38 C.F.R. § 3.1(p) (2010).  The benefit sought must be identified, Stewart v. Brown, 10 Vet. App. 15, 18 (1997), but need not be specific, Servello v. Derwinski, 3 Vet. App. 196, 199 (1992).  

The assignment of effective dates of awards is generally governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  Unless specifically provided otherwise, the effective date of an award based on an original claim, a claim reopened after final adjudication, or a claim for increase, "shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor."  38 U.S.C.A. § 5110(a), see 38 C.F.R. 3.400.  The implementing regulation clarifies this to mean that the effective date of an award based on an original claim, a claim reopened after final adjudication, or a claim for increase will be, "[d]ate of receipt of claim or date entitlement arose, whichever is later."  38 C.F.R. § 3.400.  The exception to the rule allows for the earliest date as of which it was factually ascertainable that an increase in disability had occurred if the claim is received within 1 year from such date; otherwise, the effective date is the date of receipt of the claim.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).

The current effective date of the award of a TDIU is November 15, 1991.  Service connection for duodenal ulcer disease was awarded by a January 1988 rating decision.  A 20 percent rating was assigned effective October 24, 1984.  The Veteran appealed the effective date assigned and the Board denied an earlier effective date in August 1989.  However, in the Veteran's January 1988 notice of disagreement he also noted that in 1972 he became totally disabled.  This statement can be interpreted as an informal claim for a TDIU.  While the Veteran has had a claim for a TDIU pending since 1988, entitlement to a TDIU did not arise until at least November 15, 1991.  This determination will be explained below.

Total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340.  If the total rating is based on a disability or combination of disabilities for which the Schedule for Rating Disabilities provides an evaluation of less than 100 percent, it must be determined that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age.  38 C.F.R. § 3.341.  In evaluating total disability, full consideration must be given to unusual physical or mental effects in individual cases, to peculiar effects of occupational activities, to defects in physical or mental endowment preventing the usual amount of success in overcoming the handicap of disability and to the effects of combinations of disability.  38 C.F.R. § 4.15 (2010).

If the schedular rating is less than total, a total disability evaluation can be assigned based on individual unemployability if the Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disability, provided that he has one service-connected disability rated at 60 percent or higher; or two or more service-connected disabilities, with one disability rated at 40 percent or higher and the combined rating is 70 percent or higher.  The existence or degree of non-service connected disabilities will be disregarded if the above-stated percentage requirements are met and the evaluator determines that the Veteran's service-connected disabilities render him incapable of substantial gainful employment.  38 C.F.R. § 4.16(a).  All Veterans who are shown to be unable to secure and follow a substantially gainful occupation by reason of service-connected disability shall be rated totally disabled.  38 C.F.R. § 4.16(b).  

Marginal employment shall not be considered substantially gainful employment.  For purposes of 38 C.F.R. § 4.16, marginal employment generally shall be deemed to exist when a Veteran's earned annual income does not exceed the amount established by the U.S. Department of Commerce as the poverty threshold for one person.  Marginal employment may also be held to exist, on a facts found basis (includes but is not limited to employment in a protected environment such as a family business or sheltered workshop), when earned annual income exceeds the poverty threshold.  Consideration shall be given in all claims to the nature of the employment and the reason for termination.  38 C.F.R. § 4.16(a).

The Veteran contends that he is unemployable due to his service-connected disability.  He has not submitted the requested VA form for applying for a TDIU, nor has he provided a comprehensive employment history.  Prior to November 15, 1991, service connection was in effect only for duodenal ulcer disease, which was rated as 20 percent disabling.  Thus, the Veteran does not meet the schedular criteria for a TDIU.  

That notwithstanding, total disability ratings for compensation may nevertheless be assigned where the schedular rating for the compensable disabilities is less than 100 percent when it is found that the compensable disabilities alone are sufficient to produce unemployability without regard to advancing age.  38 C.F.R. §§ 3.340, 3.341, 4.16.  Thus, the issue is whether his service-connected disability has precluded him from engaging in substantially gainful employment.  Moore v. Derwinski, 1 Vet. App. 356 (1991).

For a veteran to prevail on a claim for a TDIU, the record must reflect some factor, which takes this case outside the norm.  The simple fact that a claimant is currently unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).  

The Board has carefully reviewed the evidence of record and finds that the preponderance of the evidence is against a finding that the Veteran's service-connected disability alone prevented him from obtaining and retaining substantial gainful employment prior to November 15, 1991.  Simply put, the evidence does not reflect that as a result of duodenal ulcer disease, the Veteran could not follow a substantially gainful occupation prior to November 15, 1991.

A December 1987 treatment record noted a history of peptic ulcer disease and that the Veteran used to have heart burn.  In February 1988, the Veteran reported having increased epigastric pain.  Epigastric tenderness was noted on examination and the Veteran was assessed as stable.  In March 1988, the Veteran reported persistent ulcer pain.  In January 1989, the Veteran again reported abdominal pain.  The assessment was stable chronic ulcer symptoms.  In June 1989, the Veteran reported that his ulcer was bothering him.  On examination he had mild left upper quadrant tenderness and normoactive bowel sounds with rebound.  The diagnosis was mild prostatitis and peptic ulcer disease.  A history of peptic ulcer disease was again noted in July 1989.  In December 1989, the Veteran complained of intermittent abdominal pain.  The assessment was ulcer symptoms.  

The medical evidence of record shows ulcer symptoms prior to November 15, 1991, which were described on at least one occasion as mild.  On multiple occasions, it was noted that the Veteran was stable.  There is simply no indication in the available evidence, which is both competent and credible, that the Veteran could not maintain substantially gainful employment as a result of his mild ulcer symptoms.  In fact, there is evidence that the Veteran was unable to maintain substantially gainful employment due to non-service-connected disabilities.  For example, in a January 1972 psychiatric report, the examiner found the Veteran had psychophysiological gastrointestinal and musculoskeletal disorders.  He stated, "With adequate treatment, one would expect that the psychogenic components of his condition would respond to treatment satisfactorily within three to six months to allow the patient to return to employment consistent with his background and experience."  Thus, the examiner took into consideration the Veteran's gastrointestinal complaints and found the Veteran would be employable.  In a June 1972 letter, a physician found that the Veteran would take flight from society if he went back to work.  He described the Veteran's prognosis as "very guarded due to paranoid factors and early personality defect."  In a February 1981 VA examination report, the examiner described the Veteran as vocationally impaired with respect to the diagnosis of hysterical personality disorder with conversion symptoms.  In these latter two letters, the examiners clearly found the Veteran's impairment in his ability to work was a psychiatric disorder and not the gastrointestinal disorder.  The SSA records show the Veteran was awarded disability benefits for schizophrenic reaction and psychophysiological gastrointestinal and musculoskeletal disorders, which tends to support the Board's finding that the gastrointestinal alone did not prevent the Veteran from maintaining substantial gainful employment.  

The Veteran does not meet the schedular requirements for a TDIU, and the case will only be submitted to the appropriate individuals for consideration of a TDIU on an extra-schedular basis when a Veteran is unemployable by reason of service-connected disabilities.  See 38 C.F.R. § 4.16(b).  Based on the findings made above, such is not indicated in this case.

While the Veteran has stated that he is unemployable, his lay statements do not overcome the medical evidence which reflects mild symptomatology associated with his service-connected ulcer prior to November 15, 1991.  First, as explained above, the Veteran's statements when seeking benefits have been found to be lacking credibility, and his allegations that he was unable to work because of his service-connected disability are accorded no probative value.  Second, in January 1988 when the Veteran stated he was totally unemployable, he explained that when he was found to be unemployable by SSA, he could not hold up his head, his ulcers were bleeding, he could not eat, his mind was a wreck, and he could not stop thinking about past trauma.  Thus, the Veteran's statements (even if accepted as true) only reflect his lay opinion that he could not work as a result of both service-connected and nonservice-connected disabilities.  Nonservice-connected disabilities cannot be considered in determining eligibility for a TDIU.  See 38 C.F.R. § 4.16(a).  For these reasons, the Veteran's lay statements are outweighed by the medical evidence.  

In summary, the Veteran did not meet the percentage requirements for a TDIU consideration prior to November 15, 1991 and entitlement to a TDIU on an extra-schedular basis was not warranted prior to November 15, 1991, as the preponderance of the evidence is against a finding that the Veteran was unable to secure and follow a substantially gainful occupation by reason of service-connected disability.  Here, the date of claim is prior to the date the evidence established that the Veteran was unable to obtain and sustain gainful employment due to a service-connected disability.  Therefore, the date entitlement arose is later than the date of claim, and thus it is the controlling effective date under the factual circumstances of this case.  See 38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  Because the Board has found that the facts in the record establish that entitlement arose after the date of claim, the application of the provisions under 38 U.S.C.A. § 5110(b)(2) and 38 C.F.R. § 3.400(o)(2) is not warranted.  Harper v. Brown, 10 Vet. App. 125, 126-27 (1997) (Court held that 38 U.S.C.A. § 5110(b)(2) and 38 C.F.R. § 3.400(o)(2) are applicable only where the increase precedes the claim).

As entitlement to a TDIU arose no earlier than November 15, 1991, the effective date of the award of a TDIU cannot be earlier than that date.  As such, the claim for an earlier effective date for the award of a TDIU must be denied.   



	(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to service connection for a left knee disability, to include as secondary to service-connected duodenal ulcer disease, is denied.  

Entitlement to service connection for a psychiatric disability, to include as secondary to service-connected duodenal ulcer disease, is denied.  

Entitlement to an effective date earlier than November 15, 1991, for the award of a TDIU is denied.  


____________________________________________
Alexandra P. Simpson
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


